 In theMatter OfUNITED STATES GYPSUM COMPANY,EMPLOYERandUNITED GAS. COKE AND CHEMICAL WORKERS oF(-AME , %A, CIO,PETITIONERCase No. 7-RC-44SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONSeptember 2, 1948On June 10, 1948, the National Labor Relations Board issued aDecision and Order in this proceeding.'The Board therein found,among other things, that a local union, Local 371, which was affiliatedwith the Petitioner, existed among the employees of the Employerinvolved in the proceeding.Because it appeared that Local 371,which had not complied with the filing requirements of Section 9 (f)and (h) of the Act, was at least a joint party in interest in this pro-ceeding, the Board dismissed the petition filed by the Petitioner.Thereafter, on June 24, 1948, the Petitioner filed a Motion for Re-consideration in which it (1) alleged that since the issuance of theafore-mentioned Decision and Order, Local 371 had complied withthe filing requirements of the Act; and (2) requested that the Boardreconsider its decision.-On June 30, 1948, the Employer filed a State-ment in opposition to the Petitioner's motion.It appears that Local 371 is now in compliance with the filing re-quirements of Section 9 (f) and (h) of the Act. It does not appear,however, nor has it been alleged, that, since the issuance of the afore-mentioned Decision and Order, either a contractual interest adverseto the Petitioner's. claim has arisen, or an opposing claim has beenmade upon the Employer.Accordingly, in order to facilitate theprocess of collective bargaining and thereby effectuate the purposes ofthe Act, we hereby rescind our Order, dated June 10, 1948, and herebyreopen this proceeding.Upon the entire record in this case, the Board finds :1 77 N L. R B. 10982The Petitioner's request for oral argument,made in its motion, is denied.79 N. L.R. B., No. 64.451 452 ,DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Petitioner is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employees ofthe Employer.2.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.3.The following employees of the Employer constitute a unit appropriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer'sAlabaster,Michigan, gypsum quarry, excluding office and clericalemployees, technical employees, laboratory employees, professionalemployees, guards, watchmen, the blaster, track crew leaders, marinedispatchers, the quarry superintendent, the works manager, the millsuperintendent, the chief electrician, foremen, and other supervisorsas defined in the Act.3DIRECTIONOF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by,secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Seventh Region and sub-ject to Sections 203.61 and 203.62 of National LaborRelations BoardRules and Regulations-Series 5, among the employees in the unitfound appropriate in paragraph numbered 3, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehiredor rein-stated prior to the ' date of the election, and also excludingemployeeson strike who are not entitled to reinstatement, to determine whetheror` not they desire to be represented, for purposes of collective bargain-ing, by United Gas, Coke and Chemical Workers of America, CIO.43We find,in accordance with the contention of the Employer and contrary to the con-tention of the Petitioner,that the blaster, the track crew leaders,and the marine dis-patchers are supervisors4In accordance with the Board'sSupplemental Decision inMatter of Lane-Wells Com-Pany,79 N L R B 252.issued on August 30,1948.we are directing that the Petitioneralone be placed on the ballot.In the Supplemental Decision in theLane-Wellscase, BoardMembers Reynolds and Gray indicated their disagreement with the majority of the Boardon the issue of placing on the ballot an international union and omitting therefrom a com-plying local union which was it real party in interest.However, inasmuch as the majorityposition now has the status of Board law,they deem themselves bound thereby,and con-sequently find it unnecessary to reiterate their prior dissenting views